                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00683-FDW-DCK
 BOBBIE RUSSELL,

                 Plaintiff,

     v.                                                              ORDER

 ANDREW M. SAUL,

                 Defendant.


          THIS MATTER is before the Court on Defendant’s Consent Motion to Dismiss. (Doc. No.

7). Plaintiff filed the Complaint in this case on December 9, 2020, seeking a writ of mandamus

directing Defendant to “schedule a hearing for Social Security benefits.” (Doc. No. 1, p. 1).

However, on March 18, 2021, Defendant notified Plaintiff that a Social Security hearing before an

Administrative Law Judge will be scheduled, rendering Plaintiff’s Complaint moot. (Doc. No. 7-

1, p. 3); see, e.g., In re Davis, 10 F. App’x 69 (4th Cir. 2001) (denying as moot petitioner’s writ of

mandamus petition when the district court already afforded petitioner the relief sought).

Accordingly, and for the reasons stated in the Motion to which Plaintiff consents, the Court

GRANTS Defendant’s Consent Motion to Dismiss with prejudice. The Clerk is respectfully

directed to CLOSE this case.

          IT IS SO ORDERED.
                                            Signed: April 15, 2021




          Case 3:20-cv-00683-FDW-DCK Document 8 Filed 04/15/21 Page 1 of 1
